DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statement filed on July 26, 2021 have all been considered and made of record (note the attached copy of form PTO-1449).
Drawings
	Forty (40) sheets of drawings were filed on May 24, 2021 and have been accepted by the examiner.
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 17 and 18 are objected to because of the following informalities:  
Claim 17 recites the limitation “the adhesive volume” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  The examiner suggests changing “of claim 1” in line 1 of claim 17 to – of claim 9—to provide proper antecedent basis for the limitation.  
Claim 18 inherently contains the deficiencies of any base or intervening claim from which it depends.
Appropriate correction is required.

For the purpose of examination, claims 17 and 18 are being considered as though they depend from independent claim 9.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious:
A method for fixing an optical fiber within a conduit passage defined by a conduit wall of a conduit of a fiber optic cable as defined by claim 1, the method comprising making a second set of vent ports at a second side of the conduit, wherein the first set of vent ports is longitudinally offset from the second set of vent ports, and providing a fiber lock including an inward deformation defined by the conduit wall that protrudes into the conduit passage and engages the adhesive in combination with all of the other limitations of claim 1; or
A method for fixing an optical fiber positioned within a conduit passage defined by a conduit wall of a conduit of a fiber optic cable as defined by claim 9, wherein the fiber optic cable also includes a second set of ports at a second side of the conduit, the second set of ports including an adhesive injection port, a first vent port positioned upstream from the adhesive injection portion, and a second vent portion positioned downstream from the adhesive injection portion in combination with all of the other limitations of claim 9.
Claims 2-8 depend from claim 1 and claims 10-20 depend from claim 9.
Wang et al. (US 2018/0024294 A1) and Huebscher et al. (US 5,042,902) are the closest prior art references known.
Wang et al. (US 2018/0024294 A1) discloses a method for fixing an optical fiber (110, 120; see Figures 5B, 5E, 6A, 6B, 6C, and 8A) within a conduit passage (106) defined by a conduit wall of a conduit of a fiber optic cable (see Figures 5A, 5B, 5C, 5D, 5E, 6A, 6B, 6C8A and 8B), the method comprising: making an injection port (open side 105 forms and adhesive injection port) through the conduit wall (the surface of 101 is a conduit wall) from an outer side of the conduit to the conduit passage (inner space 106 defines a conduit passage); making a first set of vent ports at a first side of the conduit (the first set of vent ports are formed by open ends of 101 through which the fibers 120 pass); injecting adhesive (109) through the injection port (105) into the conduit passage, the injected adhesive (109) bonding with the optical fiber within the conduit passage for providing a fiber lock; and curing the adhesive (109; see paragraph 39).
Wang et al. does not disclose or reasonably suggest making a second set of vent ports at a second side of the conduit, wherein the first set of vent ports is longitudinally offset from the second set of vent ports, and providing the fiber lock including an inward deformation defined by the conduit wall that protrudes into the conduit passage and engages the adhesive.
Wang et al. (US 2018/0024294 A1) discloses a method for fixing an optical fiber (110, 120; see Figures 5B, 5E, 6A, 6B, 6C, and 8A) positioned within a conduit passage (106) defined by a conduit wall of a conduit of a fiber optic cable (see Figures 5A, 5B, 5C, 5D, 5E, 6A, 6B, 6C8A and 8B), the method comprising: defining an adhesive injection port (open side 105 forms and adhesive injection port) through the conduit wall (the surface of 101 is a conduit wall), the adhesive injection port (105) extending through the conduit wall from an outer side of the conduit to the conduit passage (106); injecting an adhesive volume (109) through the adhesive injection port (105) to bond to the optical fiber (110, 120) positioned within the conduit passage (106) to provide a fiber lock, the adhesive volume (109) being fixed to prevent longitudinal movement of the optical fiber (110, 120) relative to the conduit; defining a first vent port through the conduit wall at a first location upstream from the adhesive injection port (the first vent port is formed by an open end 107 of 101 through which the fibers pass, upstream of 105); and defining a second vent port though the conduit wall at a second location downstream from the adhesive injection port (the second vent port is formed by an open end 108 of 101 through which the fibers pass, downstream of 105); wherein the adhesive injection port, the first vent port, and the second vent port are a first set of ports positioned at a first side of the conduit (see Figure 5A).
Wang et al. does not disclose or reasonably suggest that the fiber optic cable also includes a second set of ports at a second side of the conduit, the second set of ports including an adhesive injection port, a first vent port 4positioned upstream from the adhesive injection port, and a second vent port positioned downstream from the adhesive injection port.
Huebscher et al. (US 5,042,902) discloses a method for fixing an optical fiber (see Figures 1-4) within a conduit passage defined by a conduit wall of a conduit (20; the walls of the pair of sections 26 and 28 of the device 20 define a conduit passage) of a fiber optic cable (see Figures 1-4), the method comprising: making an injection port (windows 66, 68, and/or 70 may be used as an injection port) from an outer side of the conduit to the conduit passage; making a first set of vent ports at a first side of the conduit  (window 66 function as a vent port when adhesive 94 is injected into window 68 and window 70 functions as a vent port when adhesive is injected into window 68); injecting adhesive (94) through the injection port (68) into the conduit passage, the injected adhesive (94) bonding with the optical fiber (30, 32) within the conduit passage for providing a fiber lock; and curing the adhesive (see column 2, lines 51-53).
Huebscher et al. does not disclose or reasonably suggest making a second set of vent ports at a second side of the conduit, wherein the first set of vent ports is longitudinally offset from the second set of vent ports, and providing the fiber lock including an inward deformation defined by the conduit wall that protrudes into the conduit passage and engages the adhesive.
Huebscher et al. (US 5,042,902) discloses a method for fixing an optical fiber (30, 32) positioned within a conduit passage defined by a conduit wall of a conduit (20) of a fiber optic cable (see Figures 1-4), the method comprising: defining an adhesive injection port (windows 66, 68, and/or 70 may be used as an injection port) through the conduit wall, the adhesive injection port extending through the conduit wall from an outer side of the conduit to the conduit passage; injecting an adhesive volume (94) through the adhesive injection port to bond to the optical fiber (30, 32) positioned within the conduit passage to provide a fiber lock, the adhesive volume (94) being fixed to prevent longitudinal movement of the optical fiber (30, 32) relative to the conduit; defining a first vent port through the conduit wall at a first location upstream from the adhesive injection port and defining a second vent port though the conduit wall at a second location downstream from the adhesive injection port (window 66 function as a vent port when adhesive 94 is injected into window 68 and window 70 functions as a vent port when adhesive is injected into window 68); wherein the adhesive injection port, the first vent port, and the second vent port are a first set of ports positioned at a first side of the conduit (see Figures 1-4).
Huebscher et al.  does not disclose or reasonably suggest that the fiber optic cable also includes a second set of ports at a second side of the conduit, the second set of ports including an adhesive injection port, a first vent port 4positioned upstream from the adhesive injection port, and a second vent port positioned downstream from the adhesive injection port.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
The objections to claims 17 and 18, which are set forth above.
Examiner Connelly attempted to contact Loretta L. Freeman (Reg. No. 61,353) by telephone (612-332-5300 and 404-954-5035) on July 26, 2022 and July 27, 2022 to discuss an examiner’s amendment to correct the noted claim deficiencies, but was unsuccessful at making contact.  The examiner notes that the direct number 404-954-5035, which was provided on page 7 of the preliminary amendment filed July 26, 2021, is not in service.  

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874